Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Original) A method implemented by a data processing apparatus, the method comprising: processing data using an encoder neural network to generate a latent representation of the data; processing the latent representation of the data using a hyper-encoder neural network to generate a latent representation of an entropy model, wherein the entropy model is defined by one or more probability distribution parameters characterizing one or more code symbol probability distributions; generating an entropy encoded representation of the latent representation of the entropy model; generating an entropy encoded representation of the latent representation of the data using the latent representation of the entropy model, comprising: determining the probability distribution parameters defining the entropy model using the latent representation of the entropy model; and generating the entropy encoded representation of the latent representation of the data using the entropy model; and determining a compressed representation of the data from the entropy encoded representations of: (i) the latent representation of the 
2. (Original) The method of claim 1, wherein the data comprises an image and the encoder neural network is a convolutional neural network.  
3. (Original) The method of claim 1, wherein processing the data using an encoder neural network to generate a latent representation of the data comprises: determining an ordered collection of code symbols representing the data by quantizing the latent representation of the data.  
4. (Original) The method of claim 1, wherein generating the entropy encoded representation of the latent representation of the entropy model comprises: quantizing the latent representation of the entropy model.  
5. (Original) The method of claim 3, wherein the entropy model is defined by a respective code symbol probability distribution for each code symbol in the ordered collection of code symbols representing the data.  
6. (Original) The method of claim 1, wherein each code symbol probability distribution is a Gaussian distribution convolved with a uniform distribution, and the respective probability distribution parameters defining each code symbol probability distribution comprise respective mean and standard deviation parameters of the Gaussian distribution.  
7. (Original) The method of claim 4, wherein generating the entropy encoded representation of the latent representation of the entropy model comprises: entropy encoding the quantized latent representation of entropy model using one or more predetermined probability distributions.  

9. (Original) The method of claim 1, wherein determining the probability distribution parameters defining the entropy model using the latent representation of the entropy model comprises: quantizing the latent representation of the entropy model; and processing the quantized latent representation of the entropy model by one or more neural network layers.  
10. (Original) The method of claim 9, further comprising: quantizing the latent representation of the data; autoregressively processing code symbols of the quantized latent representation of the data by one or more neural network layers to generate a plurality of context outputs; and processing the context outputs and the quantized latent representation of the entropy model by one or more neural network layers to generate the probability distribution parameters defining the entropy model.  
11. (Original) The method of claim 10, wherein: the code symbols of the quantized latent representation of the data are associated with an ordering; and autoregressively processing the code symbols of the quantized latent representation of the data by one or more neural network layers to generate a plurality of context outputs comprises: generating a respective context output for each code symbol of the quantized latent representation of the data, wherein generating the context output for a given code symbol of the quantized latent representation of the data comprises: processing an input that comprises one or more code symbols of the quantized latent representation of 
12. (Original) The method of claim 11, wherein the input does not comprise either: (i) the given code symbol of the quantized latent representation of the data, or (ii) any code symbols of the quantized latent representation of the data that follow the given code symbol of the quantized latent representation of the data.  
13. (Original) The method of claim 11, wherein the one or more neural network layers are masked convolutional neural network layers.  
14. (Original) The method of claim 10, wherein processing the context outputs and the quantized latent representation of the entropy model by one or more neural network layers to generate the probability distribution parameters defining the entropy model comprises: generating respective probability distribution parameters characterizing a respective code symbol probability distribution for each code symbol of the quantized latent representation of the data, comprising, for each code symbol of the quantized latent representation of the data: processing an input comprising: (i) a context output for the code symbol of the quantized latent representation of the data, and (ii) the latent representation of the entropy model, using the one or more neural network layers to generate the probability distribution parameters characterizing the code symbol probability distribution for the code symbol of the quantized latent representation of the data.  
15. (Original) The method of claim 1, wherein parameters of neural network layers used to: (i) generate the compressed representation of the data, and (ii) generate a 
16. (Original) The method of claim 10, wherein parameters of: (i) the hyper-encoder neural network, and (ii) the neural network layers used to autoregressively process the code symbols of the quantized latent representation of the data to generate the plurality of context outputs, are jointly trained using a machine learning training technique to optimize a rate-distortion performance measure.  
17. (Original) The method of claim 15, wherein the rate-distortion performance measure comprises: (i) a first rate term based on a size of the entropy encoded representation of the latent representation of the data, (ii) a second rate term based on a size of the entropy encoded representation of the latent representation of the entropy model, and (iii) a distortion term based on a difference between the data and the reconstruction of the data.  
18. (Original) A method implemented by a data processing apparatus, the method comprising: obtaining entropy encoded representations of: (i) a latent representation of a set of data, and (ii) a latent representation of an entropy model used to entropy encode the latent representation of the data, wherein the latent representation of the entropy model was determined by processing the latent representation of the data using a hyper-encoder neural network, and wherein the entropy model is defined by one or more probability distribution parameters characterizing one or more code symbol probability distributions; entropy decoding the latent representation of the data, comprising: determining the probability distribution parameters defining the entropy 
19. (Original) The method of claim 18, wherein entropy decoding the latent representation of the data using the entropy model comprises, for one or more code symbols of a quantization of the latent representation of the data: processing: (i) one or more preceding code symbols of the quantized latent representation of the data that precede the code symbol in an ordering of the code symbols of the quantized latent representation of the data, and (ii) a quantization of the latent representation of the entropy model, to generate a code symbol probability distribution corresponding to the code symbol of the quantized latent representation of the data; and using the code symbol probability distribution corresponding to the code symbol of the quantized latent representation of the data to entropy decode the code symbol of the quantized latent representation of the data.  
20. (Original) One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: processing data using an encoder neural network to generate a latent representation of the data; processing the latent representation of the data using a hyper-encoder neural network to generate a latent representation of an entropy model, wherein the entropy model is defined by one or more probability distribution parameters characterizing one or more code symbol probability distributions; 
21. (Original) A system comprising: one or more computers; and one or more storage devices communicatively coupled to the one or more computers, wherein the one or more storage devices store instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: processing data using an encoder neural network to generate a latent representation of the data; processing the latent representation of the data using a hyper-encoder neural network to generate a latent representation of an entropy model, wherein the entropy model is defined by one or more probability distribution parameters characterizing one or more code symbol probability distributions; generating an entropy encoded representation of the latent representation of the entropy model; generating an entropy encoded representation of the latent representation of the data using the latent representation of the entropy model, comprising: determining the probability distribution parameters defining the entropy model using the latent representation of the entropy 
22. (New) The system of claim 21, wherein the data comprises an image and the encoder neural network is a convolutional neural network.  
23. (New) The system of claim 21, wherein determining the probability distribution parameters defining the entropy model using the latent representation of the entropy model comprises: quantizing the latent representation of the entropy model; and processing the quantized latent representation of the entropy model by one or more neural network layers.  
24. (New) The system of claim 23, wherein the operations further comprise: quantizing the latent representation of the data; autoregressively processing code symbols of the quantized latent representation of the data by one or more neural network layers to generate a plurality of context outputs; and processing the context outputs and the quantized latent representation of the entropy model by one or more neural network layers to generate the probability distribution parameters defining the entropy model.  
25. (New) The system of claim 24, wherein: the code symbols of the quantized latent representation of the data are associated with an ordering; and autoregressively processing the code symbols of the quantized latent representation of the data by one or more neural network layers to generate a plurality of context outputs comprises: generating a respective context output for each code symbol of the quantized latent 
26. (New) The system of claim 25, wherein the input does not comprise either: (i) the given code symbol of the quantized latent representation of the data, or (ii) any code symbols of the quantized latent representation of the data that follow the given code symbol of the quantized latent representation of the data.  
27. (New) The non-transitory computer storage media of claim 20, wherein the data comprises an image and the encoder neural network is a convolutional neural network.  
28. (New) The non-transitory computer storage media of claim 20, wherein determining the probability distribution parameters defining the entropy model using the latent representation of the entropy model comprises: quantizing the latent representation of the entropy model; and processing the quantized latent representation of the entropy model by one or more neural network layers.  
29. (New) The non-transitory computer storage media of claim 28, wherein the operations further comprise: quantizing the latent representation of the data; autoregressively processing code symbols of the quantized latent representation of the data by one or more neural network layers to generate a plurality of context outputs; and processing the context outputs and the quantized latent representation of the 
30. (New) The non-transitory computer storage media of claim 29, wherein: the code symbols of the quantized latent representation of the data are associated with an ordering; and autoregressively processing the code symbols of the quantized latent representation of the data by one or more neural network layers to generate a plurality of context outputs comprises: generating a respective context output for each code symbol of the quantized latent representation of the data, wherein generating the context output for a given code symbol of the quantized latent representation of the data comprises: processing an input that comprises one or more code symbols of the quantized latent representation of the data that precede the given code symbol of the quantized latent representation of the data using the one or more neural network layers to generate the context output for the given code symbol of the quantized latent representation of the data.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661